--------------------------------------------------------------------------------

Exhibit 10.1
 
[*] Designates portions of this document that have been omitted pursuant to a
request for confidential treatment filed separately with the Commission.
 
NUTRA SA, LLC
 
MEMBERSHIP INTEREST PURCHASE AGREEMENT
 
This Membership Interest Purchase Agreement (“Agreement”), is made as of
December 29, 2010, by and among NutraCea, a California corporation (“NutraCea”),
Nutra SA, LLC, a Delaware limited liability company (the “Company”), Industria
Riograndese de Oleos Vegetais Ltda, a limited liability company organized under
the laws of the Federative Republic of Brazil (“Irgovel”), and AF Bran
Holdings-NL LLC and AF Bran Holdings LLC, in each case, a Delaware limited
liability company (collectively, “Investor”).  The Parties agree as follows.
 
RECITALS
 
A.            LLC Agreement.  Effective as of the Initial Closing Date (as
defined below), Investor shall have entered into the Amended and Restated
Limited Liability Company Agreement for the Company in the form attached hereto
as Exhibit B (the “LLC Agreement”).  The LLC Agreement sets forth the rights,
preferences and privileges of the holders of the Company’s Units.
 
B.            Initial Unit Sales. On the Initial Closing Date and on the terms
and conditions of this Agreement, (i) NutraCea shall sell to Investor Two
Million (2,000,000) Units held by NutraCea, for a total purchase price of Four
Million Dollars ($4,000,000), (ii) NutraCea shall sell to Investor Six Hundred
Twenty Five Thousand (625,000) Units held by NutraCea, for a total purchase
price of One Million Two Hundred Fifty Thousand Dollars ($1,250,000), (iii)
Investor shall purchase from the Company One Million Two Hundred Thirty-Seven
Thousand Five Hundred (1,237,500) Units, for a total purchase price of Two
Million Four Hundred Seventy-Five Thousand Dollars ($2,475,000) and (iv)
NutraCea shall purchase from the Company Six Hundred Twenty Five Thousand
(625,000) Units, for a total purchase price of One Million Two Hundred Fifty
Thousand Dollars ($1,250,000), such that immediately following the consummation
of the foregoing transactions, the ownership of the Company shall be as follows:
 
Member
 
Number of Units
 
Percentage Interest
 
NutraCea
 
7,000,000 Units
    64.4 %
Investor
 
3,862,500 Units
    35.6 %
Total
 
10,862,500 Units
    100.00 %

 
C.            Subsequent Unit Sales.  Following the Initial Closing, NutraCea
shall sell additional Units to Investor, and each of NutraCea and Investor shall
purchase additional Units from the Company, on the terms and subject to the
conditions set forth in this Agreement.
 
D.            Denomination of Currency.  Unless specifically provided otherwise
herein, all references herein to “dollars” shall refer to currency of the United
States of America.
 
E.             Bankruptcy Approval.  NutraCea is the debtor and
debtor-in-possession in Chapter 11 Case No. 2:09-bk-28817-CGC (the “Bankruptcy
Case”), which is pending in the United States Bankruptcy Court for the District
of Arizona (the “Bankruptcy Court”).  The obligations of the Company, Irgovel
and NutraCea hereunder are subject to approval by the Bankruptcy Court in the
Bankruptcy Case pursuant to 11 U.S.C. Section 105 and Article XII of the Plan,
as reflected in the Order Granting Motion To Approve Sale of Minority Interest
in Nutra S.A. and Make Findings and Conclusions that the Sale Satisfies All
Applicable Plan Requirements entered by the Bankruptcy Court on December 15,
2010, the effectiveness of which has not been stayed or vacated by any court of
competent jurisdiction.
 
 
 

--------------------------------------------------------------------------------

 

AGREEMENT
 
SECTION 1.          DEFINED TERMS.  Certain terms used in this Agreement are
defined in the Schedule of Defined Terms attached hereto as Schedule A (the
“Schedule of Defined Terms”).  Unless otherwise expressly provided or unless the
context otherwise requires, such defined terms shall have the meaning specified
in the Schedule of Defined Terms when used in this Agreement.
 
SECTION 2.           PURCHASE AND SALE OF UNITS.
 
2.1       Initial Sale and Issuance of Units.  The following Units shall be sold
on the Initial Closing Date (as defined below) upon the terms and subject to the
conditions set forth in this Agreement:
 
(a)           Initial NutraCea Sale to Investor.  Investor shall purchase from
NutraCea, and NutraCea shall sell to Investor, Two Million (2,000,000) Units
held by NutraCea for an aggregate purchase price of Four Million Dollars
($4,000,000).
 
(b)           Second NutraCea Sale to Investor. Investor shall purchase from
NutraCea, and NutraCea shall sell to Investor, Six Hundred Twenty Five Thousand
(625,000) Units held by NutraCea for an aggregate purchase price of One Million
Two Hundred Fifty Thousand Dollars ($1,250,000).
 
(c)           Contributory Purchases by Investor.  Investor shall purchase, and
the Company shall sell and issue to Investor, One Million Two Hundred
Thirty-Seven Thousand Five Hundred (1,237,500) Units for an aggregate purchase
price for Investor of Two Million Four Hundred Seventy-Five Thousand Dollars
($2,475,000).
 
(d)           Contributory Purchases by NutraCea.  NutraCea shall purchase, and
the Company shall sell and issue to NutraCea, Six Hundred Twenty Five Thousand
(625,000) Units for an aggregate purchase price for NutraCea of One Million Two
Hundred Fifty Thousand Dollars ($1,250,000).
 
2.2       Subsequent Sales and Issuances of Units.
 
(a)           Project Funding.  Subject to the terms and conditions of this
Agreement, from time to time between the Initial Closing Date and the second
anniversary of the Initial Closing Date (the “Commitment Period”), the Company
may schedule one or more Subsequent Closings in accordance with Section 2.4(b)
in order to obtain the equity proceeds necessary at such time (“Required
Funds”), when combined with the funds provided by the Brazilian Loan, to fund
the Phase I Projects Budget attached hereto as Exhibit D (as such budget may be
modified by the Company with the prior written approval of Investor and
NutraCea); provided, however, that no Subsequent Closing may be held unless the
Required Funds applicable to such Subsequent Closing equals or exceeds
$250,000.  At each Subsequent Closing, Investor shall purchase from the Company,
and the Company shall sell and issue to Investor, a number of Units equal to the
Subsequent Closing Units, for a cash price equal to Two Dollars ($2.00) per
Unit.  With respect to each Subsequent Closing, the term “Subsequent Closing
Units” shall mean the number of Units equal to (x) the Required Funds applicable
to such Subsequent Closing divided by (y) $2.00.  Notwithstanding anything to
the contrary contained herein, in no event shall Investor be required to pay,
individually or in the aggregate, in excess of $4,175,000, if a Performance
Purchase is completed, or $6,175,000 if a Performance Purchase is not completed,
to acquire Units pursuant to this Section 2.2(a) and Section 2.2(b), and
Investor shall have no liability to any Person in excess of such aggregate
amount.
 
 
2

--------------------------------------------------------------------------------

 

(b)           Investor’s Shortfall Purchase of Units from NutraCea.  If at the
end of the Commitment Period (i) the aggregate purchase price actually paid by
Investor for Units acquired from the Company and NutraCea pursuant to (A)
Section 2.1 and Section 2.2(a) is less than Thirteen Million Nine Hundred
Thousand Dollars ($13,900,000), if the Performance Purchase is not completed, or
(B) Section 2.1, Section 2.2(a) and Section 2.2(c) is less than Twelve Million
Nine Hundred Thousand Dollars ($12,900,000), if a Performance Purchase is
completed (such shortfall, in either case as applicable, the “Unfunded
Commitment Amount”) and (ii) NutraCea and Investor have not agreed on an
alternative use of the Unfunded Commitment Amount, then on the fifteenth (15th)
Business Day after the last day of the Commitment Period, Investor may, at
Investor’s sole discretion, purchase from NutraCea, and, in such event, NutraCea
shall sell to Investor, for a price per Unit equal to Two Dollars ($2.00), such
number of Units calculated by dividing (x) 49% of the Unfunded Commitment Amount
by (y) $2.00.
 
(c)           Satisfaction of Performance Conditions.  If the Irgovel EBIDTA for
the six (6) Month period beginning on October 1, 2010 and ending on March 31,
2011 is at [*] (“Performance Condition”), then, subject to the terms and
conditions of this Agreement, Investor shall purchase from NutraCea, and
NutraCea shall sell to Investor, Five Hundred Thousand (500,000) Units held by
NutraCea for an aggregate purchase price of One Million Dollars ($1,000,000)
(“Performance Purchase”).
 
2.3       [Intentionally Deleted]
 
2.4       Closings.  The purchase and sale of the Units hereunder shall take
place at one or more closings (each of which is referred to in this Agreement as
a “Closing”).
 
(a)           Initial Closing.  Subject to the satisfaction or waiver of the
conditions set forth in Sections 3.1, 3.2 and 3.3, the initial closing (“Initial
Closing”) shall take place at the offices of Kirkland & Ellis, LLP, 601
Lexington Avenue, New York, New York 10022-4611, at 10:00 a.m. California Time,
on the later of (i) January 18, 2011, (ii) the fifteenth (15th) day following
the satisfaction of the conditions set forth in the last sentence of Section
3.1(i), (iii) the first (1st) Business Day following the satisfaction of the
conditions set forth in Sections 3.1, 3.2 and 3.3, or (iv) at such other time
and place as the Company and Investor mutually agree upon, whether orally or in
writing (which date is designated as the “Initial Closing Date”).
 
 
3

--------------------------------------------------------------------------------

 

(b)           Subsequent Closings.  During the Commitment Period, the Company
may from time to time schedule one or more additional Closings in order to
effectuate the purchase and sale of Units pursuant to Section 2.2(a) (each, a
“Subsequent Closing”).  The Company shall provide Investor with at least fifteen
(15) Business Days’ prior written notice of each Subsequent Closing.  Such
notice (each, a “Subsequent Closing Notice”) shall specify the proposed date of
the Subsequent Closing, the amount of the Required Funds and Subsequent Closing
Units applicable to such Closing, and wire transfer instructions for the
relevant payments to be made at such Closing based on such amounts.  Subject to
the satisfaction or waiver of the conditions set forth in Sections 3.3, 3.4 and
3.5, each Subsequent Closing shall take place on the date specified in the
Subsequent Closing Notice (the actual date of each Subsequent Closing being
referred to as, a “Subsequent Closing Date”).  Notwithstanding anything
contained herein to the contrary, if the Company has not commenced the Phase I
Projects within ninety (90) days after the Initial Closing Date, then promptly
upon the written request of Investor, the Company shall (i) commence the Phase I
Projects and (ii) schedule Subsequent Closings on dates, and in such amounts,
selected by Investor based on the Required Funds.
 
(c)           Closing Deliveries.  Subject to the terms and conditions set forth
herein, (i) Investor shall, at the Initial Closing and any Subsequent Closings,
pay the relevant purchase price to the Company, and, at the Initial Closing and
the Supplemental Closing, pay the relevant purchase price to NutraCea, in each
case, for the Units being purchased by Investor from NutraCea and/or the Company
at such Closing (as applicable), (ii) at the Initial Closing, NutraCea shall pay
the relevant purchase price to the Company for the Units being purchased by
NutraCea from the Company, and (iii) at each Closing, the Company, Investor and,
as applicable, NutraCea shall deliver such documentation as is required
hereunder or reasonably necessary to effectuate such transactions.  All payments
of purchase price hereunder shall be made by wire transfer of immediately
available funds.
 
(d)           Direct Payment.  NutraCea hereby directs Investor to wire the
purchase price directly to the Company, for Units purchased by Investor from
NutraCea pursuant to Section 2.1(b).
 
(e)           Investor Allocation.  At each Closing, all Units purchased by
Investor shall be allocated 87.7353% to AF Bran Holdings-NL LLC and 12.2647% AF
Bran Holdings LLC.
 
(f)           Supplemental Closing.  Subject to the satisfaction or waiver of
the conditions set forth in Sections 3.3, 3.4 and 3.5, the closing of any
Performance Purchase or purchase pursuant to Section 2.2(b) (in each case, a
“Supplemental Closing”) shall take place at the offices of Kirkland & Ellis,
LLP, 601 Lexington Avenue, New York, New York 10022-4611, at 10:00 a.m.
California Time, on April 15, 2011 in the case of the Performance Purchase and
15 business days after the end of the Commitment Period in the case of the
purchase pursuant to Section 2.2(b), or at such other time and place as the
Company and Investor mutually agree upon, whether orally or in writing (which
date is designated as the “Supplemental Closing Date”).
 
 
4

--------------------------------------------------------------------------------

 

SECTION 3.           CONDITIONS TO CLOSINGS/TERMINATION.
 
3.1       Conditions to the Obligations of Investor at the Initial Closing.  The
obligations of Investor in Section 2 with respect to the Initial Closing are
subject to the fulfillment (or written waiver by Investor) on or before the
Initial Closing of each of the following conditions:
 
(a)           Representations and Warranties of the Company.  The
representations and warranties of the Company contained in Section 4 shall be
true and correct as of the Initial Closing.
 
(b)           Representations and Warranties of NutraCea.  The representations
and warranties of NutraCea contained in Section 6 shall be true and correct as
of the Initial Closing.
 
(c)           Performance.  The Company and NutraCea shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by each of them on
or before the Initial Closing Date.
 
(d)           Compliance Certificate.  The Chief Executive Officer of the
Company shall have delivered to Investor a certificate stating, on behalf of the
Company, that the conditions specified in Sections 3.1(a) and 3.1(b) have been
satisfied.
 
(e)           Appointment of Management Committee Members.  W. John Short, Leo
Gingras, Dale Belt, Juan Lucena Maguire and Ana Paula Bannwart shall have been
appointed, effective as of the Closing, to serve as the members of the Company’s
Management Committee.
 
(f)            LLC Agreement.  The LLC Agreement shall have been duly executed
by each party thereto and delivered to Investor.
 
(g)           Investor Rights Agreement.  The Investor Rights Agreement shall
have been duly executed by each party thereto and delivered to Investor.
 
(h)           License Agreement.  NutraCea and Irgovel, on the other hand, shall
have entered into a License Agreement in the form attached hereto as Exhibit E.
 
(i)            Proceedings and Documents.  All corporate and other proceedings
in connection with the transactions contemplated at the Initial Closing hereby
and all documents incident thereto shall be reasonably satisfactory in form and
substance to Investor and its counsel, and Investor and its counsel shall have
received all such counterpart original and certified or other copies of such
documents as they may reasonably request. Investor shall have received all of
the Exhibits and Disclosure Schedules mentioned in the Agreements, in each case,
in form and substance reasonably satisfactory to Investor.
 
(j)            Other Assurances.  Investor shall have received such other
certificates, documents and filings as Investor shall reasonably request.
 
(k)           Emergence.  All conditions precedent to the First Amended Plan of
Reorganization Proposed by NutraCea and the Unsecured Creditors Committee, dated
August 10, 2010 (DE # 548), as amended from time to time, pursuant to Chapter 11
of Title 11 of the United States Code (the “Plan”), becoming effective have been
satisfied, and the Effective Date (as defined in the Plan) has occurred.
 
 
5

--------------------------------------------------------------------------------

 

(l)            Investment Committee Approval. This Agreement, the other
agreements set forth herein and the transactions contemplated hereby and thereby
shall have been approved by Investor’s investment committee, in its sole
discretion; provided, this Section 3.1(m) shall cease to be effective in the
event the latest possible Termination Date set forth in Section 3.6 below shall
have occurred without notice of termination being provided in accordance
therewith.
 
3.2       Conditions to the Obligations of NutraCea at the Initial Closing. The
obligations of NutraCea in Section 2 with respect to the Initial Closing are
subject to the fulfillment (or written waiver by NutraCea) on or before the
Initial Closing of each of the following conditions:
 
(a)           Representations and Warranties of Investor.  The representations
and warranties of Investor contained in Section 5 shall be true and correct as
of the Initial Closing.
 
(b)           Performance.  Investor shall have performed and complied with all
agreements, obligations and conditions contained in this Agreement that are
required to be performed or complied with by it on or before the Initial
Closing.
 
(c)           LLC Agreement.  The LLC Agreement shall have been duly executed by
each party thereto and delivered to NutraCea.
 
(d)           Investor Rights Agreement.  The Investor Rights Agreement shall
have been duly executed by each party thereto and delivered to NutraCea.
 
(e)           Payment of Purchase Price.  Investor shall have delivered the
purchase price for the Units purchased from NutraCea at the Initial Closing.
 
(f)            Proceedings and Documents.  All corporate and other proceedings
in connection with the transactions contemplated at the Initial Closing hereby
and all documents incident thereto shall be reasonably satisfactory in form and
substance to NutraCea and its counsel, and NutraCea and its counsel shall have
received all such counterpart original and certified or other copies of such
documents as they may reasonably request.
 
(g)           Other Assurances.  NutraCea shall have received such other
certificates, documents and filings NutraCea shall reasonably request.
 
(h)           Emergence.  All conditions precedent to the Plan becoming
effective have been satisfied, and the Effective Date (as defined in the Plan)
has occurred.
 
3.3       Conditions to the Obligations of the Company at each Closing.  The
obligations of the Company to Investor in Section 2 with respect to a Closing
are subject to the fulfillment on or before such Closing of each of the
following conditions:
 
 
6

--------------------------------------------------------------------------------

 

(a)           Representations and Warranties.  The representations and
warranties of Investor contained in Section 5 shall be true and correct in all
material respects as of the Initial Closing.
 
(b)           Performance.  Investor shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement and the other Related Documents if required to be performed or
complied with by them at any time prior to such Closing.
 
(c)           LLC Agreement.  The LLC Agreement shall have been duly executed by
each party thereto and delivered to the Company.
 
(d)           Investor Rights Agreement.  The Investor Rights Agreement shall
have been duly executed by each party thereto and delivered to the Company.
 
(e)           Payment of Purchase Price.  Investor and NutraCea shall have
delivered to the Company the purchase price for all Units purchased from the
Company hereunder at the applicable Closing.
 
3.4       Conditions to the Obligations of Investor at each Subsequent Closing
and at the Supplemental Closing.  The obligations of Investor in Section 2 with
respect to each Subsequent Closing and at the Supplemental Closing are subject
to the fulfillment (or written waiver by Investor) on or before the applicable
Subsequent Closing or Supplemental Closing of each of the following conditions:
 
(a)           Maximum Amount Purchased.  The amount to be paid by Investor to
purchase Units at a Subsequent Closing, when added to the amount previously paid
by Investor to purchase Units hereunder, shall not exceed (i) Thirteen Million
Nine Hundred Thousand Dollars ($13,900,000) if a Performance Purchase has not
occurred or (ii) Twelve Million Nine Hundred Thousand Dollars ($12,900,000) if a
Performance Purchase has occurred.
 
(b)           Representations and Warranties of NutraCea.  The representations
and warranties of the Company contained in Section 4 and of NutraCea contained
in Section 6 shall be true and correct in all material respects as of the
applicable Subsequent Closing Date or Supplemental Closing Date.
 
(c)           Subsequent Closing Notice.  A Subsequent Closing Notice shall have
been delivered in accordance with Section 2.4(b) if the Closing is a Subsequent
Closing.
 
(d)           Performance.  The Company, NutraCea and Irgovel shall have
performed and complied in all material respects with all agreements, obligations
and conditions contained in this Agreement and the other Related Documents if
required to be performed or complied with by them at any time prior to such
Closing.
 
(e)           Event of Default.  No Event of Default shall have occurred since
the immediately prior Closing.
 
 
7

--------------------------------------------------------------------------------

 

(f)            Performance Condition.  If the Closing is a Supplemental Closing
pursuant to a Performance Purchase, the Performance Condition shall have been
satisfied.
 
3.5       Conditions to the Obligations of NutraCea at a Supplemental
Closing.  The obligations of NutraCea in a Supplemental Closing are subject to
the fulfillment (or written waiver by NutraCea) on or before such Closing of
each of the following conditions:
 
(a)           Representations and Warranties of Investor.  The representations
and warranties of Investor contained in Section 6 shall be true and correct in
all material respects as of the applicable Supplemental Closing Date.
 
(b)           Performance.  Investor shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement and the other Related Documents if required to be performed or
complied with by them at any time prior to such Closing.
 
(c)           Payment of Purchase Price.  Investor shall have delivered to
NutraCea the purchase price for the Units purchased from NutraCea at the Closing
in accordance with Section 2.2(b) or Section 2.2(c), as applicable.
 
3.6       Termination.  This Agreement may be terminated by Investor by
providing written notice to the other Parties at any time prior to the later of
(a) December 31, 2010 and (b) five (5) Business Days after Investor’s receipt of
the Disclosure Schedule, in accordance with Section 3.1(i) (the later of such
dates, the “Termination Date”).  In the event of termination of this Agreement
as provided in this Section 3.6, this Agreement shall forthwith become void and
there shall be no liability on the part of any party hereto, provided, however,
that (i) this Section 3.6, Section 7.6 and Section 9 shall survive any such
termination, and (ii) nothing herein shall relieve any party hereto from
liability for any breach of this Agreement occurring prior to such termination.
 
SECTION 4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
hereby represents and warrants to Investor that, as of the date hereof and as of
the date of the applicable Closing:
 
4.1       Organization, Good Standing and Qualification.  Each of the Company
and the Subsidiaries (the name and jurisdiction of organization of each of which
is identified on Section 4.1 of the Disclosure Schedule) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of its jurisdiction of
organization.  Each of the Company and Subsidiaries is duly qualified to
transact business under the Laws of each jurisdiction in which the failure to be
so qualified could reasonably be expected to result in a Material Adverse
Change.
 
4.2       Power and Authority.  The Company and each Subsidiary have the
requisite entity power and authority (a) to own, lease and operate its
properties and assets, (b) to carry on its business as presently conducted, (c)
to execute and deliver this Agreement, the Related Documents, and (d) to carry
out and perform its obligations under the terms of this Agreement and the
Related Documents.
 
 
8

--------------------------------------------------------------------------------

 

4.3       Subsidiaries.  Except as set forth in Section 4.3 of the Disclosure
Schedule, the Company has no Subsidiaries and does not otherwise own or control,
directly or indirectly, or have any other equity Investment in or other interest
in, any other Person.
 
4.4       Capitalization.
 
(a)           Section 4.4(a) of the Disclosure Schedule lists for the Company
and each Subsidiary the authorized Capital Securities, the names of the holders
of such Capital Securities and the number and class of any outstanding Capital
Securities so held.
 
(b)           Except as set forth in Section 4.4(b) of the Disclosure Schedule,
the outstanding Capital Securities of the Company and each Subsidiary have been
(i) duly authorized, validly issued and fully paid (ii) issued in compliance
with Applicable Law, and (iii) issued in compliance with applicable preemptive,
preferential or contractual rights.  Upon purchase by Investor, the Investor
Units shall have been duly authorized and issued in compliance with Applicable
Law and any applicable preemptive, preferential or contractual rights.
 
(c)           Except as set forth in the Agreement, the Related Documents or
Section 4.4(c) of the Disclosure Schedule, there are no outstanding options,
subscriptions, warrants, calls, preemptive rights, conversion rights, exchange
rights, redemption rights, registration rights, co-sale rights, buy-sell rights,
rights of first refusal or similar rights, agreements or undertakings in effect
or committed to by the Company, any of its Subsidiaries or any of their
respective stockholders, members or partners with respect to the Capital
Securities of the Company or any of its Subsidiaries.
 
(d)           Except as set forth in Section 4.4(d) of the Disclosure Schedule,
there is no proxy, voting trust, members’ agreement or similar agreement or
arrangement with respect to the exercise of the Voting Power of the Company or
any Subsidiary other than the LLC Agreement.
 
4.5       Authorization; Enforceability.  The Company has been duly authorized
by all requisite limited liability company action to execute and deliver this
Agreement and the Related Documents to which it is a party, and to perform its
obligations hereunder and thereunder.  This Agreement and each Related Document,
when executed and delivered by the Company will constitute valid and legally
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar Laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.  The Investor Units,
when purchased and delivered in accordance with the terms of this Agreement will
be free of Liens and restrictions on transfer other than restrictions on
transfer under this Agreement, the Related Document and applicable securities
laws or liens or encumbrances created by or imposed by Investor.
 
4.6       No Conflict.  Except as set forth in Section 4.6 of the Disclosure
Schedule, the execution, delivery and performance by the Company and its
Subsidiaries, as applicable, of this Agreement and the Related Documents do not
and will not (a) violate or conflict with the provisions of the Charter
Documents of the Company or the Subsidiaries, (b) conflict with or violate any
Applicable Law or any judgment, order, decree, stipulation or injunction to
which such Party is subject, (c) result in the breach of, or constitute a
default under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of any Lien on any of
its assets or properties pursuant to, any note, bond, contract, lease, license,
permit, indenture, mortgage, or any other instrument or agreement to which the
Company or any Subsidiary is a party or by which any of their respective
property is bound (other than in favor of Investor) or (d) trigger any “change
of control” or similar provision in any Charter Document or Material Contract;
except, in the case of each of clauses (b) and (c), such as could not reasonably
be expected to be material and adverse to the Company or any of its
Subsidiaries.
 
 
9

--------------------------------------------------------------------------------

 

4.7           Governmental Consents.  Except as set forth in Section 4.7 of the
Disclosure Schedule, no Consent with any Governmental Authority is required in
connection with the Company’s or any Subsidiary’s execution, delivery and
performance of this Agreement and the Related Documents, or the Company’s or any
Subsidiary’s consummation of any transaction contemplated hereby or thereby.
 
4.8           Offering.  Subject to the truth and accuracy of the
representations of Investor set forth in Section 5, the offer, sale and issuance
of the Investor Units as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act and will not result in a
violation of the qualification or registration requirements of the California
Law or other applicable state securities Laws, and neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemption.
 
4.9           Legal Proceedings.  Except as set forth in Section 4.9 of the
Disclosure Schedule, neither the Company nor any Subsidiary is (a) subject to
any outstanding injunction, judgment, order, decree or ruling, whether or not
subject to appeal, or (b) a party or, to the Company’s Knowledge, threatened to
be made a party, to any action, suit, proceeding, hearing, audit or
investigation, of or before any court, quasi-judicial agency, administrative
agency or arbitrator.
 
4.10           Title to Property Assets; Sufficiency of Assets.  Section 4.10(a)
of the Disclosure Schedule sets forth the description, location and value of all
personal property of the Company or Irgovel with a value in excess of Fifty
Thousand Brazilian Reais (R$ 50,000). Except as set forth in Section 4.10(b) of
the Disclosure Schedule, the Company and the Subsidiaries have good and
marketable title to, or valid leasehold interests in, all personal property
necessary for the conduct of their business or used, owned, occupied or held for
use by the Company and the Subsidiaries in the operation of their business, free
and clear of all Liens, except Permitted Liens.  The personal property owned and
leased by the Company and each Subsidiary is in good operating condition and
repair, ordinary wear and tear excepted. With respect to the personal property
they lease, the Company and the Subsidiaries are in compliance with such leases
in all material respects and hold a valid leasehold interest free of any liens,
claims or encumbrances, other than Permitted Liens.  There are no assets,
tangible or intangible, which are necessary to conduct the business of the
Company or the Subsidiaries, that are owned by any Affiliates of the Company
other than the Company and the Subsidiaries.
 

 
10

--------------------------------------------------------------------------------

 

4.11     Leased Real Properties; Owned Real Property.
 
(a)           Leased Real Property.  Section 4.11(a) of the Disclosure Schedule
contains a complete and correct list of all real property leases and subleases
pursuant to which the Company or a Subsidiary is a lessor, lessee, sublessor or
sublessee (the “Leased Real Property”).  Each lease or sublease set forth in
Section 4.11(a) of the Disclosure Schedule is legal, valid, binding, enforceable
and in full force and effect, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar Laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.  Except as set forth
in Section 4.11(a) of the Disclosure Schedule, neither the Company nor any
Subsidiary, nor, to the Knowledge of the Company, any other party, is in
default, violation or breach in any material respect under any such lease or
sublease, and no event has occurred and is continuing thereunder that
constitutes or, with notice or the passage of time or both, would constitute a
default, violation or breach in any material respect thereunder.  The Company
and the Subsidiaries, as applicable, have good and valid title to the leasehold
estate under each lease and sublease set forth in Section 4.11(a) of the
Disclosure Schedule, free and clear of all Liens other than Permitted
Liens.  All of the improvements situated in whole or in part at any Leased Real
Property are in good operating condition, in a state of good maintenance and
repair and are adequate and suitable for the purposes for which they are
presently being used.
 
(b)           Owned Real Property.  Section 4.11(b) of the Disclosure Schedule
sets forth the address and legal description of each parcel of Owned Real
Property.  With respect to each parcel of Owned Real Property: (A) the Company
or one of its Subsidiaries has good and marketable fee simple title, free and
clear of all Liens, except Permitted Liens; (B) neither of the Company nor any
of its Subsidiaries has leased or otherwise granted to any Person the right to
use or occupy such Owned Real Property or any portion thereof; and (C) there are
no outstanding options, rights of first offer or rights of first refusal to
purchase such Owned Real Property or any portion thereof or interest therein.
 
4.12     Financial Statements.  The consolidated financial statements of Irgovel
for the Fiscal Years 2008 and 2009, audited in the case of the Fiscal Year 2008
financial statements, copies of which have been previously made available to
Investor (collectively the “Irgovel Financial Statements”), (a) are correct and
complete in all material respects, (b) have been prepared in accordance with
GAAP except for such deviations as are referred to in the notes thereto, and (c)
fairly present in all material respects the financial position and results of
operations, and cash flows of Irgovel as of each date and for the respective
periods covered by the Irgovel Financial Statements.  The only Capital
Securities owned by the Company are the Capital Securities of Irgovel. The
Company has no liabilities other than those created by this Agreement and the
Related Documents.  The Company’s sole material asset is the Capital Securities
of Irgovel.
 
4.13     Undisclosed Liabilities.  Except as set forth in Section 4.13 of the
Disclosure Schedule, neither the Company nor any Subsidiary has any Indebtedness
or liability, except for liabilities reflected or reserved against on the most
recent Irgovel Financial Statements and liabilities incurred since that date in
the Ordinary Course of Business, none of which is material.  Neither the Company
nor any Subsidiary is liable upon or with respect to, or obligated in any other
way to provide funds in respect of, or to guaranty or assume in any manner any
debt or obligation of any other Person.
 
 
11

--------------------------------------------------------------------------------

 

4.14     Changes.  Except as set forth in Section 4.14 of the Disclosure
Schedule or as specifically contemplated by this Agreement or the Related
Documents, since December 31, 2009, there has not been:
 
(a)           any change in the assets, liabilities, financial condition or
operating results of the Company or any Subsidiary from that reflected in the
Irgovel Financial Statements, except changes in the Ordinary Course of Business
that have not been, in the aggregate, materially adverse;
 
(b)           any damage, destruction or loss, whether or not covered by
insurance, that resulted in or that could result in a Material Adverse Change;
 
(c)           any waiver by the Company or any Subsidiary of a material right or
of a material debt owed to it;
 
(d)           any satisfaction or discharge of any lien, claim or encumbrance or
payment of any obligation by the Company or any Subsidiary, except in the
Ordinary Course of Business and that is not material to the assets, properties,
financial condition, operating results or business of the Company or any
Subsidiary (as such business is presently conducted and as it is proposed to be
conducted);
 
(e)           any termination or material amendment to any Material Contract;
 
(f)            any change in any compensation arrangement or agreement with any
current or former officer, director, employee or contractor;
 
(g)           any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets (other than the sale or
license of the Company’s or any Subsidiary’s products and services in the
Ordinary Course of Business);
 
(h)           any resignation or termination of employment of any officer or key
employee of the Company or any Subsidiary;
 
(i)            any mortgage, pledge, transfer of a security interest in, or
lien, created by the Company or any Subsidiary, with respect to any of their
material properties or assets, except liens for Taxes not yet due or payable;
 
(j)            any loans or guarantees made by the Company or any Subsidiary to
or for the benefit of its employees, officers or directors, or any members of
their immediate families, other than travel advances and other advances made in
the Ordinary Course of Business;
 
(k)           any liability incurred, assumed or guaranteed by the Company or
any Subsidiary except for those incurred in the Ordinary Course of Business in
the aggregate);
 
 
12

--------------------------------------------------------------------------------

 

(l)            any declaration, payment or setting aside for payment of any
dividend or other distribution with respect to, or any redemption, retirement or
other purchase of, any equity securities of the Company or any of its
Subsidiaries;
 
(m)          any failure to conduct the Company’s business in the Ordinary
Course of Business;
 
(n)           any Indebtedness incurred by the Company or any of its
Subsidiaries;
 
(o)           any change in any accounting policies, procedures or practices
other than changes required by GAAP;
 
(p)           aggregate Capital Expenditures paid or incurred in excess of Fifty
Thousand Dollars ($50,000);
 
(q)           modified any bonus, severance, termination, pension, insurance or
other employee benefit plan, payment or arrangement made to, for or with any of
its current or former directors, managers, employees, contractors or consultants
other than in the ordinary course of business for non-member employees;
 
(r)            entered into any employment (other than offer letters and letter
agreements entered into in the ordinary course of business consistent with past
practice with employees who are terminable “at-will”), severance or termination
agreement;
 
(s)           established, adopted, entered into, amended or terminated any
employee benefit plan or any collective bargaining, thrift, compensation or
other plan, agreement, trust, fund, policy or arrangement for the benefit of any
of its current or former directors, managers, employees, contractors, or
consultants of the Company or its Subsidiaries;
 
(t)            made any tax election, change its method of tax accounting or
settle any claim relating to Taxes;
 
(u)           been party to any merger, acquisition, consolidation,
recapitalization, liquidation, dissolution or similar transaction;
 
(v)           accelerated any billing of customers or collection of receivables
or delayed, postponed or canceled the payment of accounts payable or any other
liability, the purchase of inventory or the replacement of inoperable, worn out
or obsolete assets with assets of comparable quality, in each case, other than
in the ordinary course of business substantially consistent with past practice;
 
(w)          any other event or condition of any character that might result in
a Material Adverse Change; or
 
(x)           any other material transaction or any agreement or commitment by
the Company or any Subsidiary to do any of the things described in this Section
_4.14.
 
 
13

--------------------------------------------------------------------------------

 

4.15     Taxes. Except as set forth in Section 4.15 of the Disclosure Schedule,
the Company and each Subsidiary have timely filed or caused to be filed all Tax
returns required under Applicable Law and such returns are true, correct and
complete in all material respects.  No audit of the Company’s or any
Subsidiary’s Tax returns is in progress, or to the Company’s Knowledge, is being
proposed, threatened or discussed.  The Company and each Subsidiary have paid or
made provision for payment of all Taxes and assessments that have been or are
accrued, due or levied, and there are no assessed Tax deficiencies against the
Company or any Subsidiary.  All Taxes that the Company or any Subsidiary is
required to withhold or collect have been duly withheld or collected, and, to
the extent required by Applicable Law, have been paid to appropriate
Governmental Authorities or Persons.  Neither the Company nor any Subsidiary has
waived, or been requested to waive or extend, any statute of limitations
relating to the payment or assessment of Taxes or deficiencies.  The Company is
and has been treated for its entire existence as a “disregarded entity” under
Treasury Regulations Section 301.7701-3.  Irgovel is treated as a corporation
for U.S. federal income tax purposes.
 
4.16     Intellectual Property.
 
(a)           Section 4.16(a) of the Disclosure Schedule contains a complete
list of all pending or issued patents, registered trademarks, and registered
copyrights (international and domestic) in which the Company or its Subsidiaries
hold any rights. The Company and the Subsidiaries own or possess sufficient
legal rights to Intellectual Property necessary to the business of the Company
and the Subsidiaries as presently conducted, the lack of which could reasonably
be expected to result in a Material Adverse Change. Except for standard end-user
license agreements, support/maintenance agreements and agreements entered in the
Ordinary Course of Business, there are no outstanding options, licenses or
agreements relating to the Intellectual Property of the Company and the
Subsidiaries, and neither the Company nor any Subsidiary is bound by or a party
to any options, licenses or agreements with respect to the Intellectual Property
of any other person or entity.  Neither the Company nor any Subsidiary has
received any written communication alleging that the Company has violated or, by
conducting their businesses as currently conducted, would violate any of the
Intellectual Property of any other person or entity.
 
(b)           To the Company’s Knowledge, Section 4.16(b) of the Disclosure
Schedule contains a complete list of current and past employees and contractors
of NutraCea, the Company or its Subsidiaries who own patents or have developed
trade secrets related to technology used by, and material to, the Company or its
Subsidiaries.
 
4.17     Material Contracts.  Section 4.17 of the Disclosure Schedule lists all
Material Contracts.  With respect to each Material Contract, (a) such agreement
is in full force and effect and constitutes the legal, valid and binding
obligation of the Company or a Subsidiary, as applicable, and, to the Company’s
Knowledge, the other parties thereto, enforceable in accordance with its terms,
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies and to general principles of
equity, (b) such agreement will not be terminated as a result of this Agreement,
(c) neither the Company nor any Subsidiary is in default in any material respect
under such agreement and no event has occurred which, with the passage of time,
would constitute such a default, and (d) to the Company’s Knowledge, no other
party is in default in any material respect under such agreement.
 
 
14

--------------------------------------------------------------------------------

 

4.18     Transactions with Affiliates.  Except as set forth on Section 4.18 of
the Disclosure Schedule, no officer, shareholder, director, member, manager,
partner or Affiliate of the Company or any Subsidiary, or any Family Group
member of any such person, (a) is indebted to the Company or any Subsidiary, nor
is the Company or any Subsidiary indebted (or committed to make loans or extend
or guarantee credit) to any of them other than in the case of officers,
directors, employees and managers for accrued salaries, reimbursable business
expenses and other employee benefits accrued in the ordinary course of business;
(b) owns any material asset used or held for use by the Company or any of its
Subsidiaries; or (c) is directly or indirectly interested in any material
contract with the Company or any of its Subsidiaries.
 
4.19     Insurance.  Section 4.19 of the Disclosure Schedule sets forth a
complete and accurate list and description of all policies of insurance
presently in effect with respect to the assets and/or business of the Company
and its Subsidiaries.  The Company and each Subsidiary maintains and has
maintained such insurance as is required by Applicable Law and such other
insurance, in amounts and insuring against hazards and other liabilities, as is
customarily maintained by companies similarly situated.
 
4.20     Compliance with Laws.  Except as set forth in Section 4.20 of the
Disclosure Schedule, each of the Company and the Subsidiaries is, and at all
times since February 19, 2008 has been, in compliance with all Applicable Laws
in all material respects.
 
4.21     Licenses.  Except as set forth in Section 4.21 of the Disclosure
Schedule, the Company and the Subsidiaries hold, and at the Closing will hold,
all Licenses necessary to own their assets and to conduct their business as it
is now being conducted, and believe they can obtain, without undue burden or
expense, any required Licenses for the conduct of their business as presently
planned to be conducted.  A list of all material Licenses is set forth in
Section 4.21 of the Disclosure Schedule, and each such License is in full force
and effect.
 
4.22     Labor Relations; Employee Compensation.  Neither the Company nor any
Subsidiary is a party to or bound by any collective bargaining or other labor
agreement, and there are no organizational efforts affecting its
employees.  There are no material unremedied violations of any federal, state or
local labor or employment Laws or regulations, including wages, hours,
collective bargaining, Taxes and the like by the Company or any
Subsidiary.  There are no strikes or other labor disputes pending or, to the
Knowledge of the Company, threatened against the Company or any of its
Subsidiaries.  Except as set forth in Section 4.22 of the Disclosure Schedule,
there are no (a) effective employment agreements, deferred compensation
agreements, bonus plans, incentive plans, profit sharing plans, severance
arrangements or retirement agreements covering the current or former employees
of the Company or any of its Subsidiaries, or (b) agreements for managerial,
consulting or similar services to which the Company or any of its Subsidiaries
is a party or by which it is bound.  The Company is not aware that any officer
or key employee, or that any group of key employees, intends to terminate their
employment with the Company or any Subsidiary, nor does the Company or any
Subsidiary have a present intention to terminate the employment of any of the
foregoing.  The employment of each officer and employee of the Company and any
Subsidiary is terminable at the will of the Company or any Subsidiary.
 
 
15

--------------------------------------------------------------------------------

 

4.23     Employee Benefit Plans.  Section 4.23 of the Disclosure Schedule sets
forth a complete and correct list of each Benefit Plan to which the Company or
its Subsidiaries has any obligation.  Except as set forth in Section 4.23 of the
Disclosure Schedule, each of the Company and its Subsidiaries (a) has made all
payments or contributions due to date under each of its Benefit Plans, and has
recorded on its books amounts accrued to date as liabilities with respect to
each such Benefit Plan and the requirements of applicable Law, (b) has performed
all material obligations required to be performed under each such Benefit Plan
and applicable Law, and is not in default in any material respect of any such
Benefit Plan and (c) is in compliance in all material respects with requirements
of Applicable Law with respect to such Benefit Plans. No Benefit Plan has any
unfunded or underfunded liabilities.
 
4.24     Investment Company.  Neither the Company nor any Subsidiary is an
“investment company” as defined in the Investment Company Act of 1940, as
amended.
 
4.25     Brokerage Fee.  Except as set forth in Section 4.25 of the Disclosure
Schedule, neither the Company nor any Subsidiary has, with respect to the sale
of Units, engaged any investment banker, finder, broker or similar agent that
may give rise to any brokerage fee, finder’s fee, commission or similar
liability, nor will either the Company or any Subsidiary otherwise be required,
with respect to the sale of Units, to pay any investment banker, finder, broker
or similar agent any brokerage fee, finder’s fee, commission or similar
liability.
 
4.26     Foreign Corrupt Practices.  Except as set forth in Section 4.26 of the
Disclosure Schedule, the Company and its Subsidiaries have not, and to the
Company’s Knowledge, no agent or other person acting on behalf of the Company or
any Subsidiary, has (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or its Subsidiaries (or made by any person
acting on their behalf of which the Company is aware) which is in violation of
law, or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.
 
4.27     Environmental and Safety Matters.
 
(a)           The Company and its Subsidiaries have at all times complied in all
material respects with all applicable Environmental and Safety Requirements,
which compliance has included obtaining and complying in all material respects
at all times with all material permits, licenses and other authorizations
required pursuant to Environmental and Safety Requirements for the occupation of
their facilities and the operation of their respective businesses.
 
(b)           Except as set forth in Section 4.27(b) of the Disclosure Schedule,
since February 19, 2008, neither the Company nor any of its Subsidiaries has
received any notice, report, order, or directive regarding any, and is not
subject to any litigation, proceedings or order regarding any, actual or alleged
violation of Environmental and Safety Requirements, or any liability or
potential liability arising under Environmental and Safety Requirements, in
effect prior to and as of the date of the applicable Closing, relating to the
business, the Owned Real Property or Leased Real Property.
 
 
16

--------------------------------------------------------------------------------

 

(c)           Except as set forth in Section 4.27(c) of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries has treated, stored, disposed
of, arranged for or permitted the disposal of, transported, handled, released,
or exposed any Person to, any substance (including without limitation any
hazardous substance), owned or operated any property or facility which is or has
been contaminated by any substance, so as to give rise to any current or future
liabilities under any Environmental and Safety Requirements in effect at the
time of such treatment, storage, disposal, transportation, handling, release or
exposure.
 
(d)           Except as set forth in Section 4.27(d) of the Disclosure Schedule,
neither the Company nor any of its Subsidiaries has assumed, undertaken, or
provided any indemnity with respect to, any liability of any other Person
relating to Environmental and Safety Requirements.
 
(e)           The Company has furnished to Investor true and correct copies of
all environmental audits, reports, assessments and all other documents
materially bearing on environmental, health or safety liabilities relating to
the past or current operations or facilities of the Company and all of its
Subsidiaries, in each case which are in its possession or under its reasonable
control.
 
4.28     Full Disclosure.  Neither this Agreement, the Related Documents or any
exhibits or schedules thereto, when taken as a whole, contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which they were made.
 
4.29     Projections.  Subject to Investor’s acknowledgment in Section 5.3, the
“forward looking” information prepared by or for the Company and delivered to
Investor was based on underlying assumptions that the Company believed to be
reasonable at the time when such information was so prepared and delivered.
 
SECTION 5.          REPRESENTATIONS AND WARRANTIES OF INVESTOR.  Investor hereby
represents and warrants to NutraCea, the Company and the Subsidiaries that:
 
5.1       Authorization.  Investor has full power and authority to enter into
this Agreement and the Related Documents to which it is a party and to carry out
and perform its obligations thereunder.  This Agreement and the Related
Documents to which Investor is a party constitute Investor’s valid and legally
binding obligation, enforceable against it in accordance with its terms except
(a) as limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application affecting enforcement of creditors’ rights
generally, and (b) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies.  Investor has
obtained each Consent of or with any court, Governmental Authority or third
Person that is required to be obtained by Investor in connection with the
execution and delivery of this Agreement and the Related Documents to which
Investor is a Party or the performance of Investor’s obligations hereunder or
thereunder.
 
 
17

--------------------------------------------------------------------------------

 

5.2       Purchase Entirely for Own Account.  Investor Units are being acquired
for investment for Investor’s own account not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof, and that Investor
has no present intention of selling, granting any participation in, or otherwise
distributing the same.  Investor does not have any contract, undertaking,
agreement or arrangement with any Person to sell, transfer or grant
participations to such Person or to any third Person, with respect to any of the
Investor Units.
 
5.3       Access to Data.  Investor has had an opportunity to ask questions of,
and receive answers from, the officers of the Company concerning the this
Agreement and the Related Documents and transactions contemplated hereby and
thereby, as well as the Company’s and the Subsidiaries’ business, management and
financial affairs, which questions were answered to its satisfaction.  Investor
understands that such discussions, as well as any information issued by the
Company, were intended to describe certain aspects of the Company’s and the
Subsidiaries’ business and prospects, but were not necessarily a thorough or
exhaustive description.  Investor acknowledges that any “forward looking”
information prepared by or for the Company has been, and continues to be,
subject to change and that any projections included in such information or
otherwise is necessarily speculative in nature, and it can be expected that some
or all of the assumptions underlying the projections will not materialize or
will vary significantly from actual results.
 
5.4       Principal Place of Business.  The principal place of business of
Investor is the address set forth below Investor’s name on the signature page
hereto.
 
5.5       Brokerage Fee.  Except as set forth in Section 5.4 of the Disclosure
Schedule, Investor has not, with respect to the purchase of Units, engaged any
investment banker, finder, broker or similar agent that may give rise to any
brokerage fee, finder’s fee, commission or similar liability, and Investor will
not be required, with respect to the purchase of Units, to pay any investment
banker, finder, broker or similar agent any brokerage fee, finder’s fee,
commission or similar liability.
 
5.6       Short Sales and Confidentiality.  Other than consummating the
transactions contemplated hereunder, Investor has not, nor has any Person acting
on behalf of or pursuant to any understanding with Investor, directly or
indirectly executed any transaction, including short sales, in the securities of
NutraCea during the period commencing from the time that Investor was first
contacted by NutraCea regarding, the material terms of the transactions
contemplated hereunder until the date hereof.
 
5.7       Tax Advisors.  Investor has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement and the Related Documents.
 
5.8       Accredited Investor.  Investor is an Accredited Investor.
 
SECTION 6.          REPRESENTATIONS AND WARRANTIES OF NUTRACEA.  NutraCea hereby
represents and warrants to Investor that:
 
 
18

--------------------------------------------------------------------------------

 

6.1       Organization.  NutraCea is duly organized, validly existing and in
good standing under the Laws of California.
 
6.2       Authorization of Transaction; Binding Effect.
 
(a)           Authorization.  NutraCea has the requisite corporate power and
authority to execute and deliver this Agreement and each of the Related
Documents to which it is a party and to perform its obligations hereunder and
thereunder.
 
(b)           Enforceability.  This Agreement and each of the Related Documents
to which NutraCea is a party have been duly executed and delivered by NutraCea
and constitute NutraCea’s valid and legally binding obligation, enforceable
against it in accordance with its terms except (a) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (b) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies.
 
6.3       Noncontravention.  Neither the execution and the delivery of this
Agreement and the Related Documents to which NutraCea is a party, nor the
consummation of the transactions contemplated hereby and thereby, will (i)
violate any provision of NutraCea’s organizational documents or (ii) materially
conflict with, result in a material breach of, constitute (with or without due
notice or lapse of time or both) a material default under or result in the
creation of any material Lien upon any of the properties or assets of NutraCea
under or result in the acceleration of, or create in any party the right to
accelerate its rights under, modify or terminate any of the terms, conditions or
provisions of, any material note, bond, mortgage, indenture, license, franchise,
permit, agreement, lease, franchise agreement or any other instrument or
obligation to which NutraCea is a party, or by which it or any of its properties
or assets are bound.  NutraCea has obtained each Consent of or with any court,
Governmental Authority or third Person that is required to be obtained by
NutraCea in connection with the execution and delivery of this Agreement and the
Related Documents to which NutraCea is a Party or the performance of NutraCea’s
obligations hereunder or thereunder.
 
6.4       Ownership of Units.  NutraCea is, and on the date NutraCea is required
to sell Units to Investor hereunder will be, the lawful record owner of such
Units. Except as set forth in Section 6.4 of the Disclosure Schedule, NutraCea
has good and marketable title to such Units, free and clear of any and all Liens
other than transfer restrictions under applicable securities Laws. Such Units,
when sold to Investor hereunder, will be free and clear of all Liens other than
transfer restrictions under applicable securities Laws, transfer restrictions
and Liens provided for under this Agreement and the Related Documents and Liens
created by Investor.
 
6.5       Brokerage Fee. Except as set forth in Section 6.5 of the Disclosure
Schedule, NutraCea has not, with respect to the sale of Units, engaged any
investment banker, finder, broker or similar agent that may give rise to any
brokerage fee, finder’s fee, commission or similar liability, and NutraCea will
not be required, with respect to the sale of Units, to pay any investment
banker, finder, broker or similar agent any brokerage fee, finder’s fee,
commission or similar liability.
 
 
19

--------------------------------------------------------------------------------

 

6.6       No Other Representations. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY CONTAINED IN THIS ARTICLE VI, NUTRACEA MAKES NO
REPRESENTATION OR WARRANTY TO INVESTOR, EXPRESS OR IMPLIED, REGARDING THE
BUSINESS, FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR AFFAIRS OF
NUTRACEA OR ANY OF ITS SUBSIDIARIES (DIRECT OR INDIRECT).
 
SECTION 7.          COVENANTS.
 
7.1       Brazilian Loan.  Irgovel, the Company, Investor and NutraCea agree to
cooperate and work in good faith to secure the Brazilian Loan as soon as
reasonably practicable after the date hereof on terms reasonably acceptable to
Investor and NutraCea.
 
7.2       Use of Proceeds.  The Four Million Dollars ($4,000,000) paid by
Investor to NutraCea pursuant to Section 2.1(a) will be used by NutraCea to
repay amounts it owes to its lenders and general unsecured creditors and for
general corporate purposes.  NutraCea may use the amounts paid to NutraCea by
Investor pursuant to Section 2.2(b) and Section 2.2(c) in any manner determined
by NutraCea in NutraCea’s sole discretion.  The entire purchase price paid for
Units acquired under Sections 2.1(b) and (c) and under Section 2.2(a), together
with all funds contributed to the Company by NutraCea pursuant to Section 7.7,
shall be used solely to fund the Phase I Projects and pay the operating and
administrative expenses of the Company and Irgovel through the one year
anniversary of the completion of the Phase I Projects.
 
7.3       Fees Relating to Investor’s Investment.  As compensation for
Investor’s value added to the Company, its Members and its Subsidiaries on
Brazilian and Company matters, including working with management on the
definition and execution of the Company’s and its Subsidiaries’ respective
strategy and business plans, on financial structuring and sourcing, on periodic
oversight of the operating and financial performance of the business and on
other matters, the Company agrees that for so long as Investor owns any Investor
Units, or securities Investor received in exchange therefor pursuant to a
Conversion, the Company shall, or shall cause its Subsidiaries, to pay to
Investor or its designee (and all parties hereby consent to such payments) an
annual fee in an aggregate amount equal to Two-Hundred Thousand Dollars
($200,000) (“Investor Fee”); provided, however, that if any of the Investor
Units (or securities issued in exchange therefor pursuant to a Conversion or
issued pursuant to any dividend, stock split or similar distribution with
respect to the Investor Units or securities exchanged therefor pursuant to a
Conversion) are transferred for consideration (other than pursuant to an
exchange pursuant to a Conversion), then the Investor Fee shall be
proportionately reduced by the pro rata amount of such Units or securities
transferred as compared to the aggregate amount of such Units or securities (x)
then held by Investor plus (y) the number of Units or securities Investor has
the right and/or obligation to purchase in accordance with this Agreement at
such time.  Beginning on January 1, 2012, the Investor Fee shall be paid in
advance in four equal quarterly installments on the first business day of each
Quarter.  On the Initial Closing Date the Company shall or shall cause its
Subsidiary to pay to Investor or its designee (i) a pro rated portion of such
fee for the final Quarter of 2010 based on the number of days elapsed from and
including the Initial Closing Date through and including December 31, 2010 plus
(ii) the amount of the Investor Fee payable for the entire year of 2011.  Such
fees shall be earned upon receipt, shall be non-refundable and shall not be
deemed to be distributions made to Investor in respect of its Investor Units
pursuant to the LLC Agreement or otherwise.  For the avoidance of doubt, the
Investor Fee shall not be required to be paid from and after the date of a
NutraCea Roll Up.
 
 
20

--------------------------------------------------------------------------------

 

7.4       Non-Solicitation.  Until the fifth (5th) anniversary of the Irgovel
Sale Date, neither NutraCea nor any of its Subsidiaries (other than the Company
and its Subsidiaries) or any of their respective Affiliates, directors,
employees, agents or representatives (collectively, “Restricted Persons”) shall,
directly or indirectly, solicit to hire or hire any Brazil-based employee or
independent contractor of (i) the Company or any of its Subsidiaries or (ii) any
Person who acquires all or substantially all of the equity securities of Irgovel
(“Irgovel Purchasing Entity”), or induce any such employee to sever its
relationship with any of the foregoing companies or to accept an employment or
an independent contractor relationship with NutraCea or any of its Subsidiaries;
provided, however, that the foregoing limitation will not (i) prohibit the
placement of general advertisements in trade journals, newspapers or similar
publications that are not directed at the Company, its Subsidiaries or the
Irgovel Purchasing Entity or any of their employees or (ii) prevent NutraCea or
any of its Subsidiaries from hiring any person who responds to any such
solicitation or who independently contacts NutraCea or any of its Subsidiaries
on his or her own initiative without any direct or indirect solicitation by or
encouragement from any Restricted Person, in each case so long as such person
has not been an employee of the Company, Irgovel or the Irgovel Purchasing
Entity during the six month period immediately prior to the hire date.  In
addition, the foregoing restrictions shall not apply with respect to any
employee who works for both NutraCea and the Company (as approved by the
Management Committee in accordance with the LLC Agreement) or any person who is
employed by, or an independent contractor of, the Company, Irgovel or the
Irgovel Purchasing Entity outside of Brazil.
 
7.5       Non-Compete.  Until the fifth (5th) anniversary of the Irgovel Sale
Date, no Restricted Person shall, directly or indirectly, own, manage, design,
develop, operate, control or participate in the management or operation of (i)
any facilities in Brazil for the production of (a) rice bran oil, (b) stabilized
rice bran for use in the production of rice bran oil, and (c) the first stage
rice bran oil derivative components lecithin, fatty acids and animal and human
food grade defatted rice bran  or (ii) any other primary manufacturing business
located in Brazil that Irgovel is actively engaged in on the Irgovel Sale Date,
in each case other than through the Company or Irgovel.  Nothing in this Section
shall limit NutraCea’s ability to compete following the Irgovel Sale Date while
any payment amounts due and payable to NutraCea or any of its Subsidiaries under
the terms of the transactions that result in the occurrence of the Irgovel Sale
Date have not been paid by the purchasing party to the Irgovel sale transaction
documents.
 
7.6       Confidentiality.  The Parties understand that the information that
each Party provided to the other Parties and their agents in connection with the
transactions contemplated hereby may constitute material nonpublic information
of such Party.  Each Party shall not, and each Party shall not permit its agents
to, use or disclose any of such information that has not been publicly disclosed
other than in connection with the transactions contemplated hereby and in the
Related Documents or as may be required to comply with Applicable
Law.  Furthermore, except as required pursuant to the Bankruptcy Case or other
Applicable Law (including without limitation any securities laws applicable to
NutraCea), the Parties shall not disclose the terms or existence of this
Agreement without the written consent of the other Parties.  If any Party is
required, pursuant to the Bankruptcy Case or other Applicable Law, to disclose
any such information, the disclosing Party shall provide the non-disclosing
Party with at least three (3) Business Days notice prior to any such disclosure
and will provide the non-disclosing Party with an ability to provide comments on
the content of the disclosure, which comments will be taken into reasonable
consideration; provided that (i) the foregoing three (3) Business Days notice
shall be limited to a two (2) calendar day period with respect to the initial
press releases issued by NutraCea announcing the signing of this Agreement and
the Closing and the current report on Form 8-K to be filed by NutraCea with the
SEC disclosing this Agreement (“Initial 8-K”) and (ii) no notice shall be
required to be delivered by NutraCea with respect to disclosure made by NutraCea
in subsequent periodic reports or registration statements filed with the SEC so
long as such disclosure is consistent with the disclosure contained in the
Initial 8-K.  Notwithstanding the foregoing, Investor shall be able to disclose
matters related hereto to its existing and potential investors (including, for
the avoidance of doubt, its limited partners); provided that Investor informs
such investors that such information is confidential and assumes responsibility
for the improper use or disclosure of such information by such investors.
 
 
21

--------------------------------------------------------------------------------

 

7.7       Cost Over-runs.  If the total Phase I Projects Costs exceed
$8,800,000, then NutraCea shall promptly purchase, and the Company shall sell
and issue to NutraCea, additional Units for a price per Unit equal to Two
Dollars ($2.00) in the entire amount of such Phase I Projects Costs in excess of
$8,800,000.  Any amounts contributed to the Company pursuant to this Section 7.7
shall not increase NutraCea’s Capital Contribution in the Company.
 
7.8       Litigation.  NutraCea shall reimburse the Company or Irgovel, as
applicable, for all amounts actually paid by Irgovel or the Company after the
Initial Closing Date in respect of the Pending Litigation for attorneys’ costs,
fees and expenses, filing fees and other court costs, settlement payments,
payments made pursuant to judgments rendered and all other out-of-pocket costs
and expenses (“Reimbursable Amounts”) as provided in this Section 7.8.  Within
fifteen (15) Business Days after the date (“Escrow Release Date”) that all
Escrow Funds are released and distributed from the Irgovel Escrow (whether or
not all or any part of such Escrow Funds are released to NutraCea), NutraCea
shall pay to Irgovel or the Company, as applicable, an amount equal to all
Reimbursable Amounts accruing from the Initial Closing Date through the Escrow
Release Date.  In addition, any Reimbursable Amounts that (i) accrue after the
Escrow Release Date, (ii) accrue prior to the Escrow Release Date in the
aggregate for the number of months transpired in excess of R$ 30,000 times the
number of such months, or (iii) accrue prior to the Escrow Release Date in
excess of the available amount in the Irgovel Escrow, in each case, shall be
paid by NutraCea to Irgovel or the Company, as applicable, within thirty (30)
days after the end of the month in which such Reimbursable Amounts were paid by
the Company or Irgovel, as applicable.
 
7.9       Updates.  At any time other than within the five Business Days
preceding any Closing Date, the Company may supplement or otherwise update the
Disclosure Schedule, and set forth any necessary exceptions to any provision of
Section 4 which was not included in the Disclosure Schedules delivered to
Investor prior to such applicable Closing Date.  Each such update or supplement
shall have effect with respect to the satisfaction of the conditions set forth
in Section 3 that are applicable to such Closing Date and for purposes of
determining whether the Company breached any representation or warranty set
forth in Section 4 made as of such Closing Date (it being acknowledged and
agreed that such updates or supplements shall have no such effect with respect
to determining whether the Company breached any representation or warranty set
forth in Section 4 made as of any Closing Date prior to such Closing Date).
 
 
22

--------------------------------------------------------------------------------

 

SECTION 8.          SURVIVAL AND INDEMNIFICATION.
 
8.1      Survival of Representations, Warranties and Covenants.
 
(a)           Subject to Section 8.1(b), the representations and warranties of
NutraCea, the Company and Investor contained in or made pursuant to this
Agreement shall survive the Closing at which they were made, but shall terminate
twenty-four (24) months after the date they were made.  All statements as to
factual matters contained in any certificate or other instrument delivered by or
on behalf of the Company or NutraCea pursuant hereto in connection with the
transactions contemplated hereby shall be deemed to be representations and
warranties by the Company or NutraCea, as applicable, hereunder.
 
(b)           The representations and warranties of NutraCea, the Company or, as
applicable, Investor contained in or made pursuant to Sections 4.1, 4.2, 4.3,
4.4, 4.5, 4.12 (solely with respect to the last three sentences thereof), 4.18,
4.25, 5.1, 5.5, 6.1, 6.2, 6.4, and 6.5 and claims made with respect to actual
fraud shall survive the Closing at which they were made indefinitely.  The
representations and warranties of the Company contained in or made pursuant to
Sections 4.15, 4.26, and 4.27 shall survive the Closing at which they were made
until the date that is thirty days after the expiration of the applicable
statute of limitations.
 
(c)           The respective covenants and agreements of Investor, NutraCea and
the Company contained in this Agreement shall survive the Closing Date.
 
8.2       Indemnification by NutraCea.  NutraCea shall indemnify Investor and
each of its officers, directors, employees, partners, affiliates and
representatives (the “Investor Indemnified Parties”) for, and defend and hold
harmless each Investor Indemnified Party from and against:  (a) any and all
damages, losses and other liabilities of any kind, including, without limitation
(i) judgments and costs of settlement and (ii) the diminution in value of the
securities held by Investor and its successors and assigns, and (b) all
reasonable out-of-pocket costs and expenses (collectively, “Damages”), in each
case, suffered or incurred in connection with any inaccuracy in any
representation or warranty of the Company made at the Initial Closing pursuant
to this Agreement.
 
8.3       Indemnification by Investor.  Investor shall indemnify the Company and
each of its officers, directors, employees, partners, affiliates and
representatives (the “Company Indemnified Parties”) for, and defend and hold
harmless each Company Indemnified Party from and against all Damages suffered or
incurred in connection with (i) any breach by Investor of any covenant or
agreement made in this Agreement, or (ii) any inaccuracy in any representation
or warranty of Investor made or incorporated by reference in this Agreement.
 
8.4       Defaulted Payments.  The Parties acknowledge and agree that to the
extent any indemnification payment is required to be paid to an Investor
Indemnified Party in cash pursuant to Section 8.2 and such payment is not made
within five (5) Business Days after the date on which a binding settlement is
reached between the Parties (including NutraCea) or a final, non-appealable
judgment is obtained in favor of such Investor Indemnified Party, then until the
entire amount of such cash payment (a “Defaulted Payment”) is paid in full,
whenever the Company pays a distribution to its members pursuant to the LLC
Agreement, the Company is hereby authorized and directed to pay the portion of
such distribution that would otherwise be paid to NutraCea (the “Re-directed
Funds”) to the Investor Indemnified Party that is entitled to receive the
Defaulted Payment, and the Company shall treat the Re-directed Funds as having
been actually distributed to NutraCea under the LLC Agreement.
 
 
23

--------------------------------------------------------------------------------

 

8.5       Non-Exclusive Remedy.  For purposes of clarity, the rights of the
Investor Indemnified Parties to indemnity under this Section 8 are not intended
to limit any rights that Investor Indemnified Parties may otherwise have under
applicable law with respect to claims under, or otherwise relating, this
Agreement, the Related Documents, or the transactions contemplated hereby or
thereby.
 
SECTION 9.          MISCELLANEOUS.
 
9.1       Successors and Assigns.  Investor may transfer any and all rights,
duties and obligations hereunder to any transferee of Units (or securities
Investor received in exchange therefor pursuant to a Conversion) held by
Investor that are transferred, in one transfer or a series of transfers, in
accordance with the LLC Agreement so long as such transfer constitutes at least
fifty percent (50%) of (x) the Units or securities then held by Investor plus
(y) the number of Units or securities Investor has the right and/or obligation
to purchase in accordance with this Agreement at such time.  Subject to the
foregoing and except as otherwise provided herein, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the Parties. Nothing in this
Agreement, express or implied, is intended to confer upon any party other than
the Parties or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.
 
9.2       Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if the Parties had all signed the same
document.  All counterparts shall be construed together and shall constitute one
agreement. This Agreement, to the extent executed and delivered by means of a
photographic, photostatic, facsimile or similar reproduction of such signed
writing using a facsimile machine or electronic mail shall be treated in all
manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any Party or to
any such agreement or instrument, each other Party or party thereto shall re
execute original forms thereof and deliver them to all other Parties.  No Party
shall raise the use of a facsimile machine or electronic mail to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or electronic
mail as a defense to the formation or enforceability of a contract and each such
Party forever waives any such defense.
 
9.3       Intentionally Deleted.
 
9.4       Notices.  Any notice under this Agreement shall be in writing, and any
written notice or other document shall be deemed to have been duly given (i) on
the date of personal service on the Parties, (ii) on the third Business Day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed.  Any such notice shall be delivered or addressed to the Parties at
the addresses set forth below the Party’s signature to this Agreement or at the
most recent address specified by the addressee through written notice under this
provision.  Failure to conform to the requirement that mailings be done by
registered or certified mail shall not defeat the effectiveness of notice
actually received by the addressee.  If notice is delivered to the Company, one
copy should be sent to the Manager of the Company and to Dale Belt, Fax: (602)
522-3011.
 
 
24

--------------------------------------------------------------------------------

 

9.5       Expenses.  Except as expressly set forth herein or in the Related
Documents to the contrary, each Party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such Party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement and the Related Documents.
Irrespective of whether the Closing is affected, the Company shall pay all costs
and expenses that it incurs with respect to the negotiation, execution, delivery
and performance of this Agreement.
 
9.6       Amendments and Waivers.  Unless specifically provided otherwise
herein, any term of this Agreement may be amended and the observance of any term
of this Agreement may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of
NutraCea, the Company and Investor.  Any amendment or waiver affected in
accordance with this paragraph shall be binding upon each holder of any
securities purchased under this Agreement at the time outstanding (including
securities into which such securities are convertible), each future holder of
all such securities, and the Company.  No waiver or failure to insist upon
strict compliance with an obligation, covenant, agreement or condition hereunder
shall operate as a waiver of, or estoppel with respect to, any other failure.
 
9.7       Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms, provided that nothing in this Section shall be construed to limit or
waive the breach of any representation with respect to enforceability of this
Agreement.
 
9.8       Intentionally Deleted.
 
9.9       Construction.  The article and section headings of this Agreement are
for convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provision hereof.  Unless the context otherwise
requires, as used in this Agreement, (a) all references to Articles, Sections,
Schedules, or Exhibits contained in this Agreement are references to articles,
sections, schedules, exhibits of or to this Agreement, (b) words in the singular
include the plural and vice versa, (c) words of any gender include each other
gender, (d) “hereby,” “herein,” “hereof,” “hereto,” “hereunder,” and words of
similar import refer to this Agreement as a whole and not to any particular
provision hereof; (e) “include,” “including,” or derivatives thereof shall mean
“including without limitation”; (f) “or” shall mean “and/or” and (g) in the
event any claim is made by any Party relating to any conflict, omission or
ambiguity in this Agreement, no presumption or burden of proof or persuasion
shall be implied by virtue of the fact that this Agreement was prepared by or at
the request of a particular Party or his or her counsel.
 
 
25

--------------------------------------------------------------------------------

 

9.10     Further Assurances.  Investor and the Company shall from time to time
and at all times hereafter make, do, execute, or cause or procure to be made,
done and executed such further acts, deeds, conveyances, consents and assurances
as may be necessary or desirable to carry out the intent and purposes of this
Agreement and the transactions contemplated by this Agreement.
 
9.11     Governing Law; Venue.  Except to the extent preempted by federal law
including, without limitation, the provisions of the United States Bankruptcy
Code, 11 U.S.C. §§ 101 et seq., this Agreement shall be governed by and
construed in accordance with the Laws of the State of New York without regard to
conflicts of Laws principles.  All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof.  Each
Party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement
(whether brought against a Party or its respective affiliates, directors,
officers, shareholders, employees or agents) shall be commenced exclusively in
the state and federal courts sitting in the City of New York. Each Party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith, and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is improper or is an inconvenient
venue for such proceeding.  THE PARTIES HEREBY WAIVE ALL RIGHTS TO A TRIAL BY
JURY.
 
9.12     Time.  Time is of the essence of this Agreement.  Whenever the last day
for the exercise of any privilege or the discharge or any duty hereunder shall
fall upon a day that is not a Business Day, the Party having such privilege or
duty may exercise such privilege or discharge such duty on the next succeeding
day which is a Business Day.
 
9.13     Entire Agreement.  This Agreement and the documents referred to herein
constitute the entire agreement among the Parties with respect to the subject
matter hereof.
 
9.14     Attorneys’ Fees; Prejudgment Interest.  If the services of an attorney
are required by any Party to secure the performance of this Agreement or
otherwise upon the breach or default of another Party, or if any judicial remedy
or arbitration is necessary to enforce or interpret any provision of this
Agreement or the rights and duties of any Person in relation thereto, the
prevailing Party shall be entitled to reasonable attorneys’ fees, costs and
other expenses, in addition to any other relief to which such Party may be
entitled.  Any award of damages following judicial remedy or arbitration as a
result of the breach of this Agreement or any of its provisions shall include an
award of prejudgment interest from the date of the breach at the maximum amount
of interest allowed by law.
 
 
26

--------------------------------------------------------------------------------

 

9.15     Remedies Cumulative.  No remedy or election hereunder shall be deemed
exclusive but shall whenever possible be cumulative with all other remedies at
law or in equity.
 
9.16     Parties in Interest.  Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any persons other than the Parties and their respective successors
and assigns, nor is anything in this Agreement intended to relieve or discharge
the obligation or liability of any third persons to any Party, nor shall any
provision give any third persons any right of subrogation or action against any
Party.
 
[The Remainder of this Page is Intentionally Left Blank -- Signature Pages
Follow]
 
 
27

--------------------------------------------------------------------------------

 

The Parties have executed this Agreement as of the date first above written.
 
NUTRACEA


By:
/s/ W. John Short              
, Authorized Signatory
       
Title:
Chairman and CEO                        
Address:
6720 N. Scottsdale Rd #390           Scottsdale, AZ 85253                      
 
Facsimile: 
                         
INVESTOR
                         
AF BRAN HOLDINGS-NL LLC
 
AF BRAN HOLDINGS LLC
             
By:
/s/    
By:
/s/      
, Authorized Signatory
     
, Authorized Signatory
Title:
     
Title:
                 
Address:
     
Address:
     
250 Park Ave., Suite 2000
   
250 Park Ave., Suite 2000
 
New York, NY 10177
   
New York, NY 10177
Facsimile:
     
Facsimile:
                 
COMPANY
 
IRGOVEL
             
NUTRA SA, LLC
 
INDUSTRIA RIOGRANDESE DE OLEOS VEGETAIS  LTDA,
             
By:
/s/ W. John Short    
By:
/s/ W. John Short      
, Authorized Signatory
     
, Authorized Signatory
Title:
NutraCea, Managing Member  
Title:
                 
Address:
     
Address:
                               
Facsimile:
     
Facsimile:
   



 
[SIGNATURE PAGE TO THE MEMBERSHIP INTEREST PURCHASE AGREEMENT:  NUTRA SA, LLC]
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE A
 
SCHEDULE OF DEFINED TERMS
 
Unless otherwise expressly provided for or unless the context otherwise clearly
requires, the definitions set forth in this Schedule of Defined Terms shall
govern the defined terms used in the Agreement.  This Schedule of Defined Terms
is a part of and is incorporated by reference into the Agreement.
 
“Accredited Investor” shall mean an “accredited investor,” as that term is
defined under Rule 501(a) of Regulation D of the Securities Act.
 
“Affiliate” shall mean any individual, partnership, corporation, trust or other
entity or association, that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Person, or that holds a substantial beneficial interest in a Person.  The term
“control,” as used above, means, with respect to a corporation or limited
liability company, the right to exercise, directly or indirectly, more than
fifty percent (50%) of the voting rights attributable to the controlled
corporation or limited liability company and, with respect to any individual,
partnership, trust, other entity or association, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of the controlled entity.
 
“Agreement” shall have the meaning given to such term in the Preamble to the
Agreement.
 
“Annual Budget” shall have the meaning given to such term in the LLC Agreement.
 
“Applicable Law” shall mean all applicable provisions of all (a) constitutions,
treaties, statutes, Laws (including the common law), rules, regulations,
ordinances, codes or orders of any Governmental Authority, (b) Consents of any
Governmental Authority and (c) orders, decisions, injunctions, judgments, awards
and decrees of or agreements with any Governmental Authority.
 
“Benefit Plans” shall mean collectively, Welfare Plans, Deferred Plans, ERISA
Plans, Pension Plans and any other contract, agreement, plan, arrangement,
commitment, or understanding relating to terms of employment, pension, profit
sharing, retirement, deferred compensation, options to purchase membership
interests, stock options, stock or membership interest purchases, incentive,
bonus, loan, guaranty, vacation, severance, medical insurance, life insurance,
disability, and other fringe benefit plan, whether foreign or domestic and
whether or not subject to ERISA.
 
“Brazilian Loan” shall mean a loan facility intended to be provided to Irgovel
by CaixaRS/BNDeS for the construction of the Phase I Projects and related
working capital funding in an amount not to exceed Twenty Five Million Brazilian
Reais (R$ 25,000,000).
 
“Business Day” shall mean any day other than a Saturday, Sunday or a day upon
which banking institutions are authorized or required by Law or executive order
to be closed in the City of New York, New York.
 
 
-1-

--------------------------------------------------------------------------------

 

“Business Plan” shall mean the five-year business plan for the Company and its
Subsidiaries attached hereto as Exhibit F, which Business Plan may be amended
from time to time with the approval of four (4) of the five (5) members of the
Management Committee.
 
“Capital Contribution” shall have the meaning given to such term in the LLC
Agreement.
 
“Capital Expenditures” shall mean expenditures for tangible business assets with
a useful life in excess of one year, the acquisition cost of which is, in
accordance with GAAP, depreciated over the useful life of such asset.
 
“Capital Lease” shall mean any lease of real or personal property, for which the
related Lease Obligations have been or should be, in accordance with GAAP
consistently applied, capitalized on the balance sheet.
 
“Capital Securities” of any Person shall mean any and all units, shares, equity
interests, participations, profit sharing interests or other equivalents
(however designated) of corporate stock (including each class of common stock
and preferred stock) or partnership, limited liability company or membership
interests of such Person.
 
“Charter Documents” shall mean, with respect to any Person, such Person’s
formation or other governing documents, including but not limited to, as
applicable, its certificate or articles of incorporation, by-laws, certificate
or articles of organization or formation, operating agreement, limited liability
company agreement, certificate of limited partnership, certificate of formation
and partnership agreement.
 
“Closing” shall have the meaning given to such term in Section 2.4 of the
Agreement.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, the provisions of succeeding law, and to the extent applicable, the
Regulations.  A reference to a specific section of the Code refers not only to
that specific section but any corresponding provisions of any federal tax
statute enacted after the date of this Agreement, as such specific section or
corresponding provisions are in effect on the date of application of this
Agreement containing such reference.
 
“Commitment Period” shall have the meaning given to such term in Section 2.2(a)
of the Agreement.
 
“Company” shall have the meaning given to such term in the Preamble to the
Agreement.
 
“Company Indemnified Parties” shall have the meaning given to such term in
Section 8.3 of the Agreement.
 
“Consent” shall mean any consent, approval, authorization, waiver, permit,
grant, franchise, license, exemption or order of, any registration, certificate,
qualification, declaration or filing with, or any notice to, any Person,
including, without limitation, any Governmental Authority.
 
“Consolidated Business Plan Deviation” shall mean the occurrence of two (2) of
the three (3) following events in a single year for any of the three calendar
years ending December 31, 2012, 2013 and 2014: (1) the actual Consolidated
Revenue for a year is twenty percent (20%) less than Consolidated Revenue set
forth in the Business Plan for that year, (2) the actual Consolidated EBITDA for
a year is twenty percent (20%) less than Consolidated EBITDA set forth in the
Business Plan for that year, and (3) the actual Consolidated Net Debt as of
December 31 of a year is twenty percent (20%) greater than the Consolidated Net
Debt set forth in the Business Plan for that year.
 
 
-2-

--------------------------------------------------------------------------------

 

“Consolidated EBITDA” of the Company and its Subsidiaries shall mean, for any
applicable period of determination, the sum of (a) the Consolidated Net Income
for such period, (b) provision for income Taxes of the Company and its
Subsidiaries, (c) the Consolidated Interest Expense for such period, (d) the
amount of amortization of intangibles for such period deducted in arriving at
such Consolidated Net Income and (e) the amount of depreciation for such period
deducted in arriving at such Consolidated Net Income, all as determined in
conformity with GAAP.
 
“Consolidated EBITDA Default” shall mean the failure of the Company to achieve
for three (3) consecutive Quarters Consolidated EBITDA of the Company and its
Subsidiaries that is greater than a cumulative deviation of fifteen percent
(15%) less than the minimum target Consolidated EBITDA for the Company and its
Subsidiaries as provided for in the Annual Budget(s).  The first period that
will be tested for purposes of determining the occurrence of a Consolidated
EBITDA Default shall be the Quarter ending March 31, 2011.
 
“Consolidated Indebtedness” shall mean, as of any applicable date of
determination, all items of Indebtedness of the Company and its Subsidiaries.
 
“Consolidated Interest Expense” shall mean, for any applicable period of
determination, the total interest expense of the Company and its Subsidiaries
for such period with respect to all of their Consolidated Indebtedness,
including, without limitation, all breakage costs and fees, all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers acceptance financing and the accretion of original issue discount on
debt securities, all as determined in conformity with GAAP.
 
“Consolidated Net Debt” shall mean, as of any applicable date of determination,
the total Consolidated Indebtedness less cash and cash equivalents, as
determined in conformity with GAAP.
 
“Consolidated Net Income” shall mean, for any applicable period of
determination, the Net Income of the Company and its Subsidiaries, as reported
by Irgovel in Brazilian Reais prior to any conversion or consolidation
adjustments required by NutraCea for any United States GAAP reporting purposes.
 
“Consolidated Revenue” shall mean, for any applicable period of determination,
the revenue of the Company and its Subsidiaries, as reported by Irgovel in
Brazilian Reais prior to any conversion or consolidation adjustments required by
NutraCea for any United States GAAP reporting purposes.
 
“Conversion” shall have the meaning given to such term in the Investor Rights
Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 

“Damages” shall have the meaning given to such term in Sections 8.2(a) and (b)
of the Agreement.
 
“Defaulted Payment” shall have the meaning given to such term in Section 8.4 of
the Agreement.
 
“Deferred Plans” shall mean Pension Plans that are designed to defer
compensation for a select group of key or highly compensated employees and that
are exempt from the funding, participation and vesting requirements of ERISA.
 
“Disclosure Schedule” shall mean those certain schedules attached as Schedule B
hereto, including, with respect to any applicable Closing, any update or
supplement delivered in accordance with Section 7.9 prior to such Closing.
 
“Environmental and Safety Requirements” shall mean, whenever in effect, all
national, provincial, state and local statutes, regulations, ordinances and
similar provisions, whether foreign or domestic, having the force or effect of
Law, all judicial and administrative orders and determinations, all contractual
obligations and all common law concerning public health and safety, worker
health and safety, or pollution or protection of the environment.
 
“ERISA” shall mean the Employee Retirement Security Act of 1974, as amended from
time to time, and the regulations promulgated thereunder.
 
“ERISA Plan” shall mean any pension benefit plan subject to Title IV of ERISA or
Section 412 of the Code.
 
“Escrow Funds” shall mean the funds held in the Irgovel Escrow.
 
“Event of Default” shall mean the occurrence of (i) a Consolidated Business Plan
Deviation, (ii) a Consolidated EBITDA Default or (iii) a Material Problem;
provided, however, that an Event of Default shall not be deemed to have occurred
until Investor has delivered notice thereof, and provided further, that an Event
shall be deemed not to have occurred so long as Investor has not purchased Units
as required hereunder.
 
“Family Group” shall mean, with respect to any natural person, such person’s
spouse, siblings, lineal ancestors and lineal descendants (whether natural or
adopted) and any trust or other entity organized or established solely for the
benefit of such person and/or such person’s spouse, their respective ancestors
and/or descendants.
 
“Fiscal Year” shall mean each year ended on December 31, or other fiscal year of
the Company.  Each Fiscal Year consists of four Quarters.
 
“GAAP” shall mean those generally accepted accounting principles and practices
which are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor), consistently applied, as such principles exist
from time to time.
 
“Governmental Authority” shall mean any nation or government, any state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
including, without limitation, any governmental authority, agency, department,
board, commission or instrumentality of the United States, any State of the
United States or any political subdivision thereof, and any tribunal or
arbitrator(s) of competent jurisdiction, and any self-regulatory organization.
 
 
-4-

--------------------------------------------------------------------------------

 

“Indebtedness” of a Person shall mean without duplication (a) all indebtedness
of that Person for borrowed money or for the deferred purchase price of property
or services, (b) all reimbursement and other obligations with respect to letters
of credit, bankers’ acceptances and surety bonds, whether or not matured, (c)
all obligations evidenced by notes, bonds, debentures or similar instruments,
(d) all indebtedness created or arising under any conditional sale or other
title retention agreement with respect to property acquired by that Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property), (e)
all obligations under Capital Leases, (f) all obligations of that Person under
commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
that Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all obligations in respect of guaranties, reimbursement agreements
and similar instruments, (i) all obligations of a Person for the deferred and
unpaid purchase price of property or services (other than trade payables and
accrued expenses incurred in the ordinary course of business consistent with
past custom and practice that are not more than 120 days past due but including
any “earn out” payment obligations for which the consideration therefor has been
provided), (j) any unfunded or underfunded liabilities with respect to any
Benefit Plan and (k) all indebtedness referred to above secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien upon property or other assets owned by that Person,
even though that Person has not assumed or become liable for the payment of such
indebtedness.
 
“Initial Closing” shall have the meaning given to such term in Section 2.4(a) of
the Agreement.
 
“Initial Closing Date” shall have the meaning given to such term in Section
2.4(a) of the Agreement.
 
“Initial Closing Purchase Price” shall mean the aggregate amounts of the
purchase prices described in Sections 2.1(a), 2.1(b) and 2.1(c).
 
“Intellectual Property” shall mean any intellectual or intangible property
(whether owned or licensed) including, without limitation, trademarks, trademark
registrations and applications, service marks, trade names, corporate names and
fictitious names, copyrights, copyright registrations, works of authorship,
patents, patent applications, industrial design registrations and applications,
integrated circuit topography applications and registrations, design rights,
inventions, trade secrets, data, technical information, confidential
information, designs, plans, specifications, formulas, processes, patterns,
compilations, devices, techniques, mask works, methods, shop rights, know-how,
show-how, and other business or technical confidential or proprietary
information in each case whether or not such rights are patentable,
copyrightable, or registrable, software and computer hardware programs and
systems, source code, object code, know-how, show-how, processes, formula,
specifications and designs, databases, and documentation relating to the
foregoing; all domain names and internet addresses, and content with respect to
internet websites including such content in its electronic form and other
proprietary information owned, controlled, created, under development or used by
or on behalf of any Person in whole or in part and whether or not registrable or
registered, and any registrations or applications for the foregoing.
 
 
-5-

--------------------------------------------------------------------------------

 

“Investment” shall mean any loan, advance or capital contribution to, or
investment in, or purchase or other acquisition of any Capital Securities,
notes, obligations, securities or evidences of Indebtedness of any Person (other
than travel and other advances to officers and employees of the Person in the
Ordinary Course of Business).
 
“Investor” shall have the meaning given to such term in the Preamble to the
Agreement.
 
“Investor Fee” shall have the meaning given to such term in Section 7.3 of the
Agreement.
 
“Investor Indemnified Parties” shall have the meaning given to such term in
Section 8.2 of the Agreement.
 
“Investor Rights Agreement” shall mean the Investor Rights Agreement in the form
attached hereto as Exhibit C that will be entered into by and among the Company,
NutraCea, Irgovel and Investor in connection with the Initial Closing.
 
“Investor Units” shall mean the Units purchased by Investor hereunder.
 
“Irgovel” shall have the meaning given to such term in the Preamble to the
Agreement.
 
“Irgovel EBITDA” shall mean, for any applicable period of determination, the sum
of (a) the Net Income of Irgovel for such period, (b) provision for income Taxes
of Irgovel, (c) the Irgovel Interest Expense for such period, (d) the amount of
amortization of intangibles for such period deducted in arriving at such Net
Income and (e) the amount of depreciation for such period deducted in arriving
at such Net Income, all as determined in conformity with GAAP.
 
“Irgovel Escrow” shall mean the escrow established pursuant to the terms of the
Quotas Purchase and Sale Agreement, dated January 31, 2008, by and among
NutraCea, Irgovel and the quota holders of Irgovel.
 
“Irgovel Interest Expense” shall mean, for any applicable period of
determination, the total interest expense of Irgovel for such period with
respect to all of its Indebtedness, including, without limitation, all breakage
costs and fees, all commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers acceptance financing and the accretion
of original issue discount on debt securities, all as determined in conformity
with GAAP.
 
“Irgovel Financial Statements” has the meaning given to such term in Section
4.12 of the Agreement.
 
“Irgovel Purchasing Entity” shall have the meaning given to such term in Section
7.4 of the Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 

“Irgovel Sale Date” shall mean the first date in which neither NutraCea nor any
of its Subsidiaries hold a Membership Interest in the Company or equity
securities of Irgovel.
 
“Knowledge” shall mean, (a) with respect to the Company and the Company’s
Subsidiaries, the actual knowledge of John Short, Leo Gingras, Dale Belt, David
Hutchinson, Gilmar Pretto and Alberto Brunelli, and (b) with respect to any
other Person, the actual knowledge of such Person. “Knowingly” and “Known” shall
have meanings correlative to the foregoing.
 
“Law” shall mean all laws of any Governmental Authority, including, without
limitation, all federal, state, provincial, local, or foreign statutes,
regulations, ordinances, orders, decrees, or any other laws, common law
theories, or reported decisions of any state, provincial, federal or other court
or tribunal.
 
“Lease Obligations” of a Person shall mean for any period the rental commitments
of such Person for such period under leases for real and/or personal property
(net of rent from subleases thereof, but including Taxes, insurance, maintenance
and similar expenses which such Person, as the lessee, is obligated to pay under
the terms of said leases, except to the extent that such Taxes, insurance,
maintenance and similar expenses are payable by sublessees), including rental
commitments under Capital Leases.
 
“Leased Real Property” shall have the meaning given to such term in Section
4.11(a) of the Agreement.
 
“License” shall mean any license, permit, franchise, authorization, right,
privilege, variance, exemption, order or approval issued or granted by any
Governmental Authority.
 
“Lien” shall mean any mortgage, deed of trust, assessment, security interest,
easement, claim, trust, charge, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise, including judgment and
mechanics’ liens), or preference, priority or other security agreement or
similar preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the UCC or comparable Law of any jurisdiction
in respect of any of the foregoing).
 
“LLC Agreement” shall have the meaning given to such term in the Recitals to the
Agreement.
 
“Management Committee” shall be a governing body of the Company as described in
the LLC Agreement.
 
“Material Adverse Change” shall mean a material adverse change in the condition
(financial or otherwise), operations, business or properties of the Company and
its Subsidiaries, taken as a whole.
 
“Material Contracts” shall mean with respect to the Company and each Subsidiary,
each of the following types of agreements, leases, arrangements and
understandings to which any of them are parties or to which any of them or their
assets are bound:
 
 
-7-

--------------------------------------------------------------------------------

 

 
(i)
any material license or agreement with respect to Intellectual Property (a)
owned by the Company or any of its Subsidiaries, (b) used by the Company or any
of its Subsidiaries in the conduct of their respective businesses or (c) which
the Company or any of its Subsidiaries are restricted from using or registering
(in each case other than agreements granting rights to use readily available,
off-the-shelf shrink wrap or click wrap software having a replacement cost and
annual license fee of less than Fifty Thousand Dollars ($50,000));

 
 
(ii)
any agreement for the lease of real property or personal property;

 
 
(iii)
any agreement (or group of related agreements) creating, incurring, assuming or
guaranteeing any Indebtedness, any capitalized lease or purchase money
obligation;

 
 
(iv)
any agreement evidencing an obligation to indemnify a director, manager, officer
or employee or any other Person;

 
 
(v)
any guaranty or suretyship, performance bond or contribution agreement;

 
 
(vi)
any employment agreement, consulting agreement or similar agreement;

 
 
(vii)
any agreement between any member, manager, shareholder, director or officer (or
any Affiliate or Family Group member of such member, manager, shareholder,
director or officer) of the Company or a Subsidiary, on the one hand, and the
Company or a Subsidiary, on the other hand;

 
 
(viii)
any agreement concerning the establishment or operation of a partnership,
limited liability company or joint venture or any material agreement regarding
the sharing of revenue, profits or expenses;

 
 
(ix)
any agreement for the disposition of any portion of the assets or businesses of
the Company or any of its Subsidiaries (other than sales of inventory in the
ordinary course of business);

 
 
(x)
any agreement for the acquisition of any assets, any business or any
corporation, partnership, joint venture, limited liability company, association
or other business organization or division thereof, except purchases in the
ordinary course of business;

 
 
(xi)
any agreement involving a confidentiality, standstill or similar obligation
between the Company or any of its Subsidiaries, on the one hand, and any third
Person, on the other hand;

 
 
(xii)
any agreement providing for any future payments in excess of Fifty Thousand
Dollars ($50,000) that are conditioned, in whole or in part, on a change of
control of the Company or any of its Subsidiaries or a similar event;

 
 
-8-

--------------------------------------------------------------------------------

 

 
(xiii)
any agreement with any Governmental Authority;

 
 
(xiv)
any agreement involving aggregate payments of more than Fifty Thousand Dollars
($50,000) during the term thereof, including all extensions thereof, at the
option of any party other than the Company or a Subsidiary;

 
 
(xv)
any agreement that is material to the Company;

 
 
(xvi)
any agreement containing covenants not to compete on the part of the Company or
any Subsidiary or otherwise restricting the ability of the Company or any
Subsidiary in any way to engage in their respective businesses; and

 
 
(xvii)
any commitment to enter into any agreement of the type described in this
definition.

 
“Material Problem” shall mean a material problem in a manufacturing or
processing facility which (i) is unrelated to changes in Law, any attack,
terrorist activity, vandalism, or act of public enemies, unfavorable weather
conditions, or interruptions in utilities, (ii) is reasonably likely to result
in a Consolidated Business Plan Deviation or a Consolidated EBITDA Default, and
(iii) results in damages that are not at least eighty percent (80%) covered by
insurance proceeds actually received by such affected Person.
 
“Member” has the meaning set forth in the LLC Agreement.
 
“Month” shall mean a calendar month, and “Monthly” shall mean each Month.
 
“Net Income” shall mean, for the applicable period of determination, the net
income, as determined in accordance with GAAP.
 
“NutraCea” shall have the meaning given to such term in the Preamble to the
Agreement.
 
“NutraCea Roll Up” shall have the meaning given to such term in the Investor
Rights Agreement.
 
“Ordinary Course of Business” shall mean in the ordinary course of business, as
conducted by the Company and the Subsidiaries, consistent with past custom and
practice.
 
“Owned Real Property” shall mean all land, together with all buildings,
structures, improvements, and fixtures located thereon, and all easements and
other rights and interests appurtenant thereto, owned by the Company or any of
its Subsidiaries.
 
“Parties” shall mean the Company, Irgovel, NutraCea and Investor collectively,
and “Party” shall mean any one of the Parties.
 
"Pending Litigation" shall mean all of the matters that are required to be
listed on Section 4.9 of the Disclosure Schedule (whether or not actually
listed).
 
 
-9-

--------------------------------------------------------------------------------

 

“Pension Plans” shall mean an “employee pension benefit plan” as that term is
defined in Section 3(2) of ERISA.
 
“Percentage Interest” shall have the meaning given to such term in the LLC
Agreement.
 
“Performance Conditions” shall have the meaning given to such term in Section
2.2(c) of the Agreement.
 
“Performance Purchase” shall have the meaning given to such term in Section
2.2(c) of the Agreement.
 
“Permitted Liens” shall mean (i) Liens securing the Brazilian Loan, (ii)
mechanics’, carriers’, workmen’s, repairmen’s or other like Liens arising or
incurred in the Ordinary Course of Business for amounts which are not delinquent
and which would not, individually or in the aggregate, cause a Material Adverse
Change in the business of the Company or its Subsidiaries as presently
conducted, (iii) Liens arising under original purchase price conditional sales
contracts, (iv) equipment leases with third parties entered into in the Ordinary
Course of Business, (v) liens for Taxes that are not due and payable as of the
applicable date of determination or that may thereafter be paid without penalty
or that are being contested in good faith by appropriate proceedings for which
reserves have been established to the extent required by GAAP, (vi) any recorded
easements, covenants, rights-of-way and other similar restrictions of record
with respect to Owned Real Property previously delivered to Investor and which
do not impair in any material respect the use or occupancy of such Owned Real
Property in the operation of the business as presently conducted thereon as of
the applicable date of determination, (vii) zoning, building codes and other
land use Laws regulating the use or occupancy of any Owned Real Property or
Leased Real Property or the activities conducted thereon which are imposed by a
Governmental Authority having jurisdiction over such real property which are not
violated by the current use or occupancy of such real property or the operation
of the business as currently conducted thereon or, to the extent such Laws are
violated, any such violation would not cause a Material Adverse Change in the
business of the Company or its Subsidiaries as presently conducted thereon,
(viii) Liens that have been recorded by any developer, landlord or other third
party on property over which the Company or any Company Subsidiary has easement
rights or on any Leased Real Property and subordination or similar agreements
relating thereto, which do not impair in any material respect the use of such
property in the operation of the business as presently conducted thereon as of
the applicable date of determination, (ix) restrictions on transfer imposed on
equity securities by securities laws and (x) unrecorded easements, covenants,
rights-of-way and other similar restrictions and imperfections of title that,
individually or in the aggregate, do not impair materially, and would not
reasonably be expected to impair materially, the continued use and operation of
the assets to which they relate in the conduct of the business of the Company or
the Company’s Subsidiaries as presently conducted.
 
“Person” shall mean any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, Governmental Authority or any other form of entity.
 
“Phase I Projects” shall mean the development project described on Exhibit D.
 
 
-10-

--------------------------------------------------------------------------------

 

“Phase I Projects Budget” shall mean the project budget attached hereto as
Exhibit D.
 
“Phase I Projects Costs” shall mean the sum of the total amount of Capital
Expenditures made by or on behalf of Irgovel to complete the construction of the
Phase I Projects,  in each case, as determined by the Company’s independent
auditors and approved by a Super-Majority of the Management Committee (as
defined in the LLC Agreement).
 
“Plan” shall have the meaning given to such term in Section 3.1(l) of the
Agreement.
 
“Quarter” shall mean each quarter annual period of the Fiscal Year, and
“Quarterly” shall mean each Quarter.  Each Quarter consists of three (3) Months.
 
“Re-directed Funds” shall have the meaning given to such term in Section 8.4 of
the Agreement.
 
“Regulations” shall mean the federal Income Tax Regulations (including without
limitation, Temporary Regulations) promulgated under the Code, as the same may
be amended from time to time (including corresponding provisions of successor
regulations).
 
“Registrable Securities” shall have the meaning given to such term in the
Investor Rights Agreement.
 
“Related Documents” shall mean the LLC Agreement, the Investor Rights Agreement,
the License Agreement and any other document delivered at any Closing or entered
into with respect to the transactions contemplated herein or therein.
 
“Required Funds” shall have the meaning given to such term in Section 2.2(a) of
the Agreement.
 
“Restricted Person” shall have the meaning given to such term in Section 7.4 of
the Agreement.
 
“Schedule of Defined Terms” shall mean this “Schedule A - Schedule of Defined
Terms.”
 
“SEC” shall mean the United States Securities and Exchange Commission.
 
“Securities Act” shall mean the Securities Act of 1933, or any similar federal
statute, and the rules and regulations of the SEC thereunder, all as of the same
shall be in effect at the time.  References to a particular section of the
Securities Act of 1933 shall include a reference to the comparable section, if
any, of any such similar successor federal statute.
 
“Subsequent Closing” shall have the meaning given to such term in Section 2.4(b)
of the Agreement.
 
“Subsequent Closing Units”  shall have the meaning given to such term in Section
2.2(a) of the Agreement.
 
“Subsequent Closing Date” shall have the meaning given to such term in Section
2.4(b) of the Agreement.
 
“Subsequent Closing Notice” shall have the meaning given to such term in Section
2.4(b) of the Agreement.
 
 
-11-

--------------------------------------------------------------------------------

 

“Subsidiary” shall mean, for all purposes hereunder other than the
representations and warranties of the Company in Section 4 of the Agreement, any
Person of which more than Fifty Percent (50%) of the Voting Power is owned or
controlled by the Company at any date of determination, either directly or
through other Subsidiaries.  Solely for purposes of the representations and
warranties of the Company in Section 4 of the Agreement, “Subsidiary” shall mean
any Person of which, directly or indirectly, (i) more than Fifty Percent (50%)
of the Voting Power is owned or controlled by the Company, (ii) the Company may
appoint a majority of the members of the Person’s board of directors, (iii) the
Company may appoint a majority of the Person’s executive officers, or (iv) the
Company is one of the three (3) largest holders of equity interests.
 
“Supplemental Closing” shall have the meaning given to such term in Section
2.4(f) of the Agreement.
 
“Supplemental Closing Date” shall have the meaning given to such term in Section
2.4(f) of the Agreement.
 
“Tax(es)” shall mean all taxes, charges, fees, levies, imposts, customs duties
or other assessments imposed by and required to be paid to any governmental
authority including any federal, state, municipal, local or foreign taxing
authority, including, without limitation, income, excise, real and personal
property, sales, transfer, import, export, ad valorem, payroll, use, goods and
services, value added, capital, capital gains, alternative, net worth, profits,
withholding, employer health and franchise taxes (including any interest,
penalties, fines or additions attributable to or imposed on or with respect to
any such assessment) and any similar charges in the nature of a Tax including,
unemployment and employment insurance payments and workers compensation
premiums, together with any installments with respect thereto and any estimated
payments or estimated taxes and whether disputed or not.
 
“UCC” shall mean the Uniform Commercial Code as in effect in an applicable
state.
 
“Unfunded Commitment Amount” shall have the meaning given to such term in
Section 2.2(b) of the Agreement.
 
“Units” shall have the meaning given to such term in the LLC Agreement.
 
“Voting Power” shall mean with respect to any Person, the power to vote for or
designate members of the board of directors, management committee, the manager
or a similar Person or group, whether exercised by virtue of the record
ownership of securities, under a close corporation, a limited liability company
agreement, partnership agreement or similar agreement or under an irrevocable
proxy.
 
“Welfare Plans” shall mean an “employee welfare benefit plan” as such term is
defined in Section 3(1) of ERISA.
 
 
-12-

--------------------------------------------------------------------------------

 

SCHEDULE B
 
DISCLOSURE SCHEDULE
[*] 
 
 
-13-

--------------------------------------------------------------------------------

 

EXHIBIT B
 
LLC AGREEMENT
 
 
-14-

--------------------------------------------------------------------------------

 

EXHIBIT C
 
INVESTOR RIGHTS AGREEMENT
 
 
-15-

--------------------------------------------------------------------------------

 

EXHIBIT D
 
PHASE I PROJECTS/PHASE I PROJECTS BUDGET
[*] 
 
 
-16-

--------------------------------------------------------------------------------

 

EXHIBIT E
 
LICENSE AGREEMENT
 
 
-17-

--------------------------------------------------------------------------------

 

EXHIBIT F
 
BUSINESS PLAN
[*] 
 
 
-18-

--------------------------------------------------------------------------------